Order entered November 29, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00794-CV

                        IN RE ALEJANDRINA LOPEZ

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-22-04960

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relator’s petition for writ of mandamus. We ORDER the trial court to

issue within thirty (30) days of the date of this order a written ruling vacating its

June 6, 2022 “Order on Bill of Review and Motion for New Trial” granting a new

trial and setting aside the Final Decree of Divorce dated December 28, 2021, and

we ORDER the trial court to reinstate the December 28, 2021 Final Decree of

Divorce. We further ORDER the trial court to file with this Court, within the time

for compliance with the Court’s opinion and order of this date, a certified copy of
its order or orders evidencing such compliance. Should the trial court fail to

comply with this order, the writ will issue.


                                               /s/   LANA MYERS
                                                     JUSTICE